OPINION
DICE, Commissioner.
This is an appeal from an order entered in a habeas corpus proceeding, remanding appellant to custody for extradition to the State of Kansas.
At the hearing, the state introduced in evidence the executive warrant issued by the Governor of this State directing the arrest of appellant and his delivery to the agent of the State of Kansas for return to that State.
*436The executive warrant, being regular on its face, made out a prima facie case authorizing the remand of appellant to custody for extradition. Ex parte Browder, Tex.Cr.App., 373 S.W.2d 751.
Appellant presented no evidence and no brief has been filed in his behalf.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the Court.